DETAILED ACTION
The applicant’s amendment filed on July 8, 2022 was received.  Claims 9 and 10 were cancelled.  Claims 1-4 and 11 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of Applicant’s amendment of claim 2, the Examiner withdraws the previously set forth objection to claim 2 as detailed in the Office action dated February 17, 2022.

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claims 3, 4 and 11, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claims 3, 4, 11 and 12 as detailed in the Office action dated February 17, 2022.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1, 2 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Tojigamori et al. as detailed in the Office action dated February 17, 2022.

Claim Rejections - 35 USC § 103
Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tojigamori et al. (hereinafter “Tojigamori”) (U.S. Pub. No. 2014/0038054A1, already of record) in view of Pistorino et al. (hereinafter “Pistorino”) (U.S. Pub. No. 2017/0187063A1, already of record).
Regarding claims 1 and 5, Tojigamori teaches a solid-state battery 20 including a mixed electrode layer 11 in which a positive electrode active material 1 and a negative electrode active material 2 are present in a dispersed state.  A solid electrolyte section 3 (ion conductor) is formed at the interface between the positive electrode active material 1 (second electrode material) and the negative electrode active material 2 (first electrode material) (see paragraph 40; FIG. 1).  The solid electrolyte section may be formed in a self-formation fashion through reaction of the positive electrode active material and the negative electrode active material (see paragraph 44).
Tojigamori further teaches that a short-preventing layer 4 made up of the positive electrode active material 1 is formed on one of the surfaces of the mixed electrode layer 11, and a short-preventing layer 5 made up of the negative electrode active material 2 is formed on the other surface of the mixed electrode layer 11 (see paragraph 40).  The short-preventing layers 4 and 5 may further include a solid electrolyte material (catholyte layer) (see paragraph 61).
Tojigamori is silent as to a crosslinkable polymer in a catholyte layer.
Pistorino teaches solid polymer electrolyte containing a crosslinked polymer such as polyethylene glycol dimethyl ether (see paragraphs 27 and 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized polyethylene glycol dimethyl ether as the solid electrolyte material of the positive electrode short preventing layer of Tojigamori because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
With respect to the limitation reciting “created by a vulcanization reaction between cathode materials and a polymer chain”, this limitation is considered a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 2, Tojigamori teaches examples of the negative electrode active material (first electrode) include alloys of the formula AlxMgyMz where 0<x<1, 0<y≤0.5; x+y+z=1; and M is at least one from among Ag, Si, Sn, In, Bi and Sb (see paragraph 50).
Regarding claim 3, Tojigamori does not explicitly teach the second electrode storing one of graphite, hard carbon, Li4Ti5O12, Si, Sn and Al.  However, Tojigamori does teach that the mixed electrode layer 11 may additionally include other components such as conductive materials (see paragraph 56).  Graphite is well known in the art as an electrode conductive additive.
Regarding claim 11, Pistorino teaches that the solid polymer electrolyte may be further include ceramic particles and a chemical additive, wherein the ceramic particles have a weight fraction in the electrolyte between 10% and 80%, and wherein a weight fraction of the additive in the solid polymer alone is between 1% and 30% (see paragraphs 20-24).

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tojigamori and Pistorino as applied to claims 1-3, 5 and 11 above, and further in view of Shinohara et al. (hereinafter “Shinohara”) (CN 101494299 A, see English machine translation).
Regarding claims 4 and 6-8, Tojigamori is silent as to an oxyhalide, a compound containing sulfur, carbon halide, nitrate, metal halide, sulfide, mixed sulfide, or metal nitrate.  Tojigamori is further silent as xLi2S1+y:P2S5.
Shinohara teaches sulfide based lithium ion conductive solid electrolytes including Li2S-P2S5-LiI-based solid electrolytes (compound containing sulfur; metal halide; LiI) (see paragraphs 16 and 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the Li2S-P2S5-LiI-based solid electrolytes of Shinohara in combination with the solid polymer electrolyte of Pistorino because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:	A)	The vulcanization reaction used to create the catholyte layer provides distinctive structural characteristics, including that the claimed catholyte layer is mechanically robust, flexible, and stretchable with a desired thickness and conductivity.

In response to Applicant’s arguments, please consider the following comments:
	A)	These structural characters do not distinguish the claimed catholyte layer over that of Tojigamori and Pistorino.  Pistorino teaches that solid polymer electrolytes have good flexibility (flexible) and space-filling properties that adapt to changing dimensions in a cycling battery (mechanically robust).  These polymer electrolytes conductive lithium ions (conductivity) and have an elastic moduli on the order 106 Pa (stretchable) (see paragraph 38).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727